UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                                                        No. 18-cr-204 (NGG) (S-2)
                 - v. -
                                                        Date of service: March 9, 2020

 KEITH RANIERE,                                         NOTICE OF MOTION

                               Defendant.               ORAL ARGUMENT REQUESTED



         PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law, dated March 9,

2020, the Declaration of Marc A. Agnifilo, dated March 9, 2020, and the exhibits appended to the

Declaration, Defendant Keith Raniere through the undersigned attorney, Marc A. Agnifilo, will

move the Honorable Nicholas G. Garaufis, United States District Judge for the Eastern District of

New York, for (i) a new trial pursuant to Federal Rule of Criminal Procedure 33 and (ii) for this

Court to hold a hearing to allow Raniere to call witnesses and issue defense subpoenas, and for

such further relief as the Court may deem proper.

Dated:         March 9, 2020                               Respectfully submitted,
               New York, NY
                                                            /s/
                                                           Marc A. Agnifilo, Esq.
                                                           Teny R. Geragos, Esq.
                                                           BRAFMAN & ASSOCIATES, P.C.
                                                           767 Third Avenue, 26th Floor
                                                           New York, NY 10017
                                                           (212) 750 - 7800
